Citation Nr: 1529857	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appeared at a Board hearing via video conference in April 2015 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was at least as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has bilateral hearing loss which was caused by exposure to tank and artillery noise in service.  He testified in April 2015 that he worked in and around tanks that fired large shells and also trained with machine guns and smaller caliber guns without any hearing protection.  Board Hearing Tr. 3-4.  The Veteran's DD Form 214 indicates that he attended Armor School and was assigned with a tank battalion.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or in least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has met the current disability requirement, as the September 2012 VA examination and the private evaluation reports submitted by the Veteran show that he has bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service, as these assertions are clearly supported by his service records.

Regarding the third element required for service connection, that of a causal relationship between the current disability and service, the Board finds that the evidence is at least in equipoise.  See 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

In a May 2013 letter, private audiologist P.D. wrote that it was "reasonable to assume [the Veteran] suffered some high frequency loss as a result of the high intensity noise levels during his military service."  A May 2015 letter from private audiologist L.C. stated that it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure while in the Army.  The audiologist discussed the Veteran's in-service exposure to tank and weapons noise, and stated that this exposed the Veteran to damaging "impulse noise."

The Board does acknowledge that the September 2012 VA examination opinion weighs against the claim.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the Veteran had acoustic trauma in service and currently has bilateral hearing loss of sufficient severity to warrant a hearing loss disability under 38 C.F.R. § 3.385.  The evidence is at least in equipoise regarding the relationship of the Veteran's hearing loss and in-service noise exposure.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


